                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

SUSAN DRAZEN, on behalf of herself and              )
others similarly situated                           )
       Plaintiffs,                                  )
                                                    )
vs.                                                 )       CIVIL ACTION: 1:19-00563-KD-B
                                                    )
GODADDY.COM, LLC,                                   )
                                                    )
        Defendant.                                  )

                                               ORDER

        This matter is before the Court sua sponte on a review of the record.

        The court has an independent duty to examine its own jurisdiction. Alabama Power Co. v.

U.S. Dept. of Energy, 307 F.3d 1300, 1308 (11th Cir. 2002). See e.g., Cadet v. Bulger, 377 F.3d

1173, 1179 (11th Cir. 2004) (“federal courts ‘are obligated to inquire into subject-matter

jurisdiction sua sponte whenever it may be lacking.’”) (quoting Galindo-Del Valle v. Attorney

General, 213 F. 3d 594, 599 (11th Cir. 2000)). Additionally, “any analysis of class certification

must begin with the issue of standing.” Griffin v. Dugger, 823 F.2d 1476, 1482 (11th Cir. 1987).

        “Article III vests the judicial power in the federal courts and extends that power to ‘Cases’

and ‘Controversies.’ U.S. Const. art. III, §§ 1-2. One tool for determining that the matters before

[courts] are truly cases and controversies, as understood by Article III, is the doctrine of standing.”

See Salcedo v. Hanna, 936 F.3d 1162, 1172 (11th Cir. 2019) (citing Lujan v. Defenders of Wildlife,

504 U.S. 555, 560 (1992)). “Standing …developed in our case law to ensure that federal courts do

not exceed their authority as it has been traditionally understood.” Spokeo, Inc. v. Robins, 136

S.Ct. 1540, 1547 (2016). This “irreducible constitutional minimum” consists of three elements: 1)

the plaintiff must have suffered an injury in fact; 2) that is fairly traceable to the challenged conduct




                                                   1
of the defendant; and 3) that is likely to be redressed by favorable judicial decision. Lujan, 504

U.S. at 559-560. These are “not mere pleading requirements but rather an indispensable part of

each plaintiff’s case.” Id. at 561. Moreover, “Congress cannot erase Article III’s standing

requirements by statutorily granting the right to sue, [as is the case with the TCPA,] to a plaintiff

who would not otherwise have standing.” Spokeo, 136 S.Ct. at 1547-48 (citing Raines v. Byrd,

521 U.S. 811, 820, n.3 (1997)). “The party invoking federal jurisdiction bears the burden of

establishing these elements.” Lujan, 504 U.S. at 561.

       To satisfy the first constitutional element of standing – injury in fact – “a plaintiff must

show that he or she suffered ‘an invasion of a legally protected interest’ that is ‘concrete and

particularized’ and ‘actual or imminent, not conjecture or hypothetical.’” Id. at 560. Notably, the

Eleventh Circuit recently held in Salcedo v. Hanna that an individual’s receipt of a single text

message was “not a basis for invoking the jurisdiction of the federal courts” because the plaintiff’s

allegations did “not state a concrete harm that meets the injury-in-fact requirement of Article III.”

936 F.3d at 1172.

       In Plaintiff’s unopposed motion for preliminary approval of the class settlement and

preliminary approval of class certification, Plaintiff proposes three named plaintiffs as class

representatives: Susan Drazen (Drazen), Jason Bennett (Bennett), and John Herrick (Herrick).

(Doc. 20 at 7). The Court’s review of these motions indicates a mix of unsolicited text messages

and phone calls from GoDaddy to these individuals for purposes of TCPA class certification and

settlement. Namely, Drazen alleges she received unsolicited text messages and phone calls from

GoDaddy (Doc. 1 at 2; Doc. 27 at 1). Bennett alleges he received unsolicited calls from GoDaddy

(Doc. 20 at 9). Herrick alleges “he received text message advertising on his cellular telephone from

GoDaddy…” (Doc. 20 at 9, 11). It is unclear from the record how many text messages Herrick




                                                 2
received. Moreover, the proposed class definition extends to “[a]ll persons within the United States

who received a call or text message to his or her cellular phone from Defendant…” (Doc. 20 at

13). This definition purportedly includes individuals who received a single text message from

GoDaddy during the relevant period.

          As such, it is ORDERED that the parties shall file,1 on or before March 6, 2020, briefs

explaining how this case is distinguishable from Salcedo v. Hanna, the basis for standing and

whether the proposed class includes text message only recipients.

          DONE and ORDERED this the 21st day of February 2020.

                                                   /s/ Kristi K. DuBose
                                                   KRISTI K. DuBOSE
                                                   CHIEF UNITED STATES DISTRICT JUDGE




1
    The Court understands that this may impact the parties amended settlement class definition.


                                                      3
